                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JAMES M. HARMAN,                       *
                                       *
      Plaintiff,                       *
                                       *
vs.                                    *     CIVIL ACTION NO. 18-00078-B
                                       *
NANCY BERRYHILL,                       *
Acting Commissioner of Social          *
Security,                              *
                                       *
      Defendant.                       *

                                     ORDER

      Plaintiff James M. Harman (hereinafter “Plaintiff”) seeks

judicial review of a final decision of the Commissioner of Social

Security denying his claim for a period of disability, disability

insurance benefits, and supplemental security income under Titles

II and XVI of the Social Security Act, 42 U.S.C. §§ 401, et seq.,

and 1381, et seq.     On October 22, 2018, the parties consented to

have the undersigned conduct any and all proceedings in this case.

(Doc. 20).      Thus, the action was referred to the undersigned to

conduct   all    proceedings   and    order    the   entry   of   judgment   in

accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil

Procedure 73.      (Doc. 21).        Upon careful consideration of the

administrative record and the memoranda of the parties, it is

hereby ORDERED that the decision of the Commissioner be REVERSED

and REMANDED.
I.     Procedural History1

       Plaintiff filed his application for benefits on December 23,

2014, alleging disability beginning July 24, 2012, based on asthma,

anxiety,     supraventricular        tachycardia,    shoulder   restrictions,

blood clot, osteoarthritis in the back, scoliosis, blood pressure,

learning problems, and illiteracy.           (Doc. 12 at 216).      Plaintiff’s

application was denied and, upon timely request, he was granted an

administrative hearing before Administrative Law Judge Warren L.

Hammond, Jr. (hereinafter “ALJ”) on January 6, 2017.                (Id. at 45,

92).    Plaintiff attended the hearing with his counsel and provided

testimony related to his claims.             (Id. at 48-63).     A vocational

expert (hereinafter “VE”) also appeared at the hearing and provided

testimony.      (Id. at 63-66).      On April 21, 2017, the ALJ issued an

unfavorable decision finding that Plaintiff is not disabled.                 (Id.

at 11).    The Appeals Council denied Plaintiff’s request for review

on January 4, 2018.          (Id. at 5).     Therefore, the ALJ’s decision

dated     April    21,   2017,   became      the    final   decision    of   the

Commissioner.       (Id.).

       Having     exhausted    his   administrative     remedies,      Plaintiff

timely filed the present civil action.              (Doc. 1).   Oral argument

was conducted on November 27, 2018 (Doc. 27), and the parties agree




1 The Court’s citations to the transcript in this order refer to
the pagination assigned in CM/ECF.


                                         2
that this case is now ripe for judicial review and is properly

before this Court pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

II.   Issues on Appeal

         1. Whether the ALJ reversibly erred by finding
            Plaintiff’s supraventricular tachycardia,
            degenerative disc disease, and asthma to be
            non-severe impairments?

         2. Whether substantial evidence supports the
            ALJ’s    Residual   Functional    Capacity
            determination?

         3. Whether the ALJ reversibly erred at step five
            of the sequential evaluation process by
            failing to ask for or identify Dictionary of
            Occupational Titles (DOT) codes for the jobs
            that he found Plaintiff could perform?

III. Factual Background

      Plaintiff was born on January 30, 1978, and was thirty-eight

years of age at the time of his administrative hearing on January

6, 2017. (Doc. 12 at 68). Plaintiff reached, but did not complete,

the ninth grade in school.     (Id. at 49).    At his administrative

hearing, Plaintiff reported that he can “hardly read or write.”

(Id. at 52).   Plaintiff worked as a construction worker or laborer

from 1997 until 2012.     (Id. at 217).   According to Plaintiff, he

injured his right shoulder while raking asphalt during his most

recent employment as a public service worker for Mobile County and

has not worked since his injury.      (Id. at 51, 346).

      At his hearing, Plaintiff testified he can no longer work

because he is basically illiterate and because of back problems,



                                  3
shoulder pain, difficulty breathing, and anxiety.             (Id. at 52,

54).     Plaintiff’s right shoulder was treated with medication,

physical therapy, injections, and surgically.       (Id. at 287, 299,

302, 331).     His heart issues were treated surgically and with

medication and monitored by an implantable event monitor and Holter

monitor, while his asthma was treated with medication.            (Id. at

351,   423,   441,   443,   446,   454).    Plaintiff   was    prescribed

medications for his back, such as Naproxen, Zanaflex and Norco.

(Id. at 487, 496).    Plaintiff was prescribed Valium and Celexa for

anxiety in 2012, but he stopped taking anxiety medication in 2013

and has not sought mental health treatment or taken any medications

for anxiety since that time.       (Id. at 22, 348, 402-03, 407).

IV.    Standard of Review

       In reviewing claims brought under the Act, this Court’s role

is a limited one.     The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards

were applied.2   Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).     A court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).                The


2 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).


                                     4
Commissioner’s findings of fact must be affirmed if they are based

upon substantial evidence.     Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).     “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”   Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).   In determining whether substantial evidence exists,

a reviewing court must consider the record as a whole, taking into

account    evidence    both   favorable       and      unfavorable    to   the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS

10163, at *4 (S.D. Ala. June 14, 1999).

V.   Statutory and Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his or her disability.          20 C.F.R. §§ 404.1512,

416.912.   Disability is defined as the “inability to engage in any

substantial   gainful     activity       by   reason     of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”               42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).

The Social Security regulations provide a five-step sequential

evaluation process for determining whether a claimant has proven

his or her disability.     20 C.F.R. §§ 404.1520, 416.920.


                                     5
     The claimant must first prove that he or she is not engaged

in substantial gainful activity. Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).       The second

step requires the claimant to prove that he or she has a severe

impairment or combination of impairments.      Id.   If, at the third

step, the claimant proves that the impairment or combination of

impairments meets or equals a listed impairment, then the claimant

is automatically found disabled regardless of age, education, or

work experience.    Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite his or

her impairments.     Lewis v. Callahan, 125 F.3d 1436, 1440 (llth

Cir. 1997).   Once a claimant’s RFC is determined, the evaluation

proceeds to the fourth step, where the claimant must prove an

inability to perform his or her past relevant work.        Carpenter,

614 F. App’x at 486.

     If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that the claimant is capable of engaging in another kind of

substantial gainful employment which exists in significant numbers

in the national economy, given the claimant’s RFC, age, education,

and work history.   Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.


                                   6
1985) (per curiam). If the Commissioner can demonstrate that there

are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his or her inability to perform those

jobs in order to be found disabled.        Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562,

1564 (11th Cir. 1985)).

VI.    The ALJ’s Findings

       In the case sub judice, the ALJ found that Plaintiff has the

severe impairment of right shoulder disorder.              (Doc. 12 at 16).

The ALJ also found that Plaintiff’s supraventricular tachycardia

status post-ablation, degenerative disc disease, and asthma, when

considered individually and in combination, do not cause more than

a minimal limitation in the ability to perform basic work activity

and, thus, are non-severe impairments.            (Id.).    The ALJ further

found that Plaintiff’s impairments, when considered individually

and in combination, did not meet or medically equal any of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1

(20    C.F.R.    §§    404.1520(d),   404.1525,      404.1526,   416.920(d),

416.925, and 416.926).         (Id. at 23-24).    The ALJ determined that

Plaintiff has the RFC to perform a range of light work with the

following additional limitations: occasional postural restrictions

with   respect    to   climbing   ramps,   stairs,    ladders,   ropes,   and

scaffolds, balancing, stooping, kneeling, crouching, and crawling;

occasional      manipulative   restrictions   with    respect    to   reaching


                                      7
overhead; environmental restrictions including avoiding hazards,

dangerous machinery, and heights; and illiteracy.                (Id. at 24).

The ALJ concluded that Plaintiff is not able to perform his past

relevant work as a construction laborer.              (Id. at 28).   Utilizing

the testimony of the VE, the ALJ concluded that Plaintiff can

perform other       jobs   that exist       in   significant   numbers   in   the

national economy, such as ironer, mill stenciler, and blending

tank tender.       (Id. at 28-29).      Thus, the ALJ found that Plaintiff

is not disabled.        (Id. at 29).

VII. Discussion

            A.     The ALJ’s finding, at step two, that
                   Plaintiff’s supraventricular tachycardia,
                   degenerative disc disease, and asthma
                   were   non-severe   impairments  is   not
                   reversible error.

      In his brief, Plaintiff argues that the ALJ reversibly erred

in    finding    that    his   supraventricular       tachycardia    (“SVT”),   3


degenerative disc disease, and asthma were non-severe impairments.

(Doc. 13 at 2-8).          The Commissioner counters that Plaintiff’s

argument is irrelevant and moot, as the ALJ found that Plaintiff

had   a   severe    impairment    and    accordingly     proceeded   with     the

disability evaluation, thereby rendering the finding that other


3 Supraventricular tachycardia is a series of rapid heartbeats that
begin in or involve the upper chambers (atria) of the heart. SVT
can cause the heart to beat very rapidly or erratically.        See
https://www.hopkinsmedicine.org/heart_vascular_institute/conditi
ons_treatments/conditions/supraventricular_tachycardia.html.


                                        8
impairments were non-severe immaterial.                 (Doc. 18 at 4-6).           Having

carefully reviewed the record, the Court finds that, assuming

arguendo     that    the   ALJ   erred     in    finding      some   of    Plaintiff’s

impairments not to be severe, any such error was harmless.

      For an impairment to be severe, it must be more than “a slight

abnormality or a combination of slight abnormalities that causes

no more than minimal functional limitations[.]”                           20 C.F.R. §

416.924(c)    (emphasis       added).       Indeed,      it   must    “significantly

limit[]” an individual’s “ability to do basic work activities[.]”

20 C.F.R. §§ 404.1520(c), 416.920(c) (emphasis added).                          “[I]t is

[the]   Plaintiff’s        burden   to   prove    the    existence        of    a   severe

impairment and she must do that by showing an impact on her ability

to work.”     Marra v. Colvin, 2013 U.S. Dist. LEXIS 105669, at *13-

14, 2013 WL 3901655, at *5 (M.D. Fla. July 29, 2013) (citing Bowen

v. Yuckert, 482 U.S. 137, 146 (1987)); see also Barnhart v. Thomas,

540   U.S.    20,    24    (2003)   (“At       step   two,    the    SSA       will   find

nondisability unless the claimant shows that he has a ‘severe

impairment,’        defined   as    ‘any       impairment      or    combination        of

impairments which significantly limits [the claimant’s] physical

or mental ability to do basic work activities.’”) (quoting 20

C.F.R. §§ 404.1520(c), 416.920(c)); McDaniel v. Bowen, 800 F.2d

1026, 1031 (11th Cir. 1986) (“Unless the claimant can prove, as

early as step two, that she is suffering from a severe impairment,

she will be denied disability benefits.”).


                                           9
          At step two the ALJ must determine if the
          claimant has any severe impairment. This step
          acts as a filter; if no severe impairment is
          shown the claim is denied, but the finding of
          any severe impairment, whether or not it
          qualifies as a disability and whether or not
          it results from a single severe impairment or
          a combination of impairments that together
          qualify as severe, is enough to satisfy the
          requirement of step two.

Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987).     See also

Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 951 (11th

Cir. 2014) 4 (per curiam) (“[W]e have recognized that step two

requires only a finding of ‘at least one’ severe impairment to

continue on to the later steps. . . . [T]he regulations state that

the only consequence of the analysis at step two is that, if the

ALJ finds no severe impairment or impairments, he should reach a

conclusion of no disability. . . . Here, the ALJ found multiple

severe impairments and accordingly proceeded to step three of the

evaluation. Based on our precedent and the regulations, therefore,

it is apparent that there is no need for an ALJ to identify every

severe impairment at step two.    Accordingly, even assuming that

Tuggerson-Brown is correct that her additional impairments were

‘severe,’ the ALJ’s recognition of that as a fact would not, in


4 Federal Appendix cases are unpublished Eleventh Circuit opinions
and are not considered binding precedent, but they may be cited as
persuasive authority. 11th Cir. R. 36-2; Henry v. Comm’r of Soc.
Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive
authority.”).


                                 10
any   way,   have   changed       the    step-two     analysis,    and   she   cannot

demonstrate error below.”); Bennett v. Astrue, 2013 U.S. Dist.

LEXIS 115951, at *14, 2013 WL 4433764, at *5 (N.D. Ala. Aug. 16,

2013) (“[T]he Eleventh Circuit has determined that ‘[n]othing

requires that the ALJ must identify, at step two, all of the

impairments that should be considered severe’ and, even if the ALJ

erred by not recognizing every severe impairment, the error was

harmless since he found at least one such impairment.”); Ferguson

v. Astrue, 2012 U.S. Dist. LEXIS 139135, at *25, 2012 WL 4738857,

at *9 (N.D. Ala. Sept. 27, 2012) (“[B]ecause step two only acts as

a   filter   to     prevent      non-severe     impairments       from    disability

consideration,      the    ALJ’s      finding   of    other     severe   impairments

allowed him to continue to subsequent steps of the determination

process and his failure to list headaches as severe does not

constitute reversible error because, under the Social Security

regulations, the ALJ at later steps considers the combined effect

of all the claimant’s impairments.”) (emphasis in original).

      In this case, the ALJ found at step two of the evaluation

process that Plaintiff had the severe impairment of right shoulder

disorder.     (Doc. 12 at 16).           Thereafter, the ALJ determined that

Plaintiff’s SVT, degenerative disc disease, and asthma were not

severe impairments.            (Id.).    After doing so, the ALJ provided a

detailed     summary      of    the     evidence     relating    to   each     alleged

impairment and explained his reasons for finding Plaintiff’s SVT,


                                           11
degenerative     disc   disease,       and    asthma    to    be    non-severe

impairments.     (See id. at 16-23).        The ALJ then proceeded with the

subsequent steps of the evaluation process and rendered an RFC

finding based on the record as a whole, expressly noting that he

limited Plaintiff to light exertional work to fully accommodate

Plaintiff’s severe and non-severe impairments.               (See id. at 27).

Accordingly, since the ALJ determined that Plaintiff suffered from

a severe impairment at step two and then proceeded beyond step two

in the sequential analysis, any error in failing to find that

Plaintiff   suffered    from   other    severe    impairments      is   rendered

harmless and provides no basis for remand.             See Gray v. Comm’r of

Soc. Sec., 550 F. App’x 850, 853-54 (11th Cir. 2013) (per curiam);

Packer v. Comm’r, Soc. Sec. Admin., 542 F. App’x 890, 892 (11th

Cir. 2013) (per curiam); Heatly v. Comm’r of Soc. Sec., 382 F.

App’x 823, 824-25 (11th Cir. 2010) (per curiam).

            B.   The Residual Functional Capacity for a
                 range of light work with the stated
                 restrictions   is   not  supported  by
                 substantial evidence.

     Next, Plaintiff argues that the ALJ’s RFC for a range of light

work is not supported by substantial evidence because the ALJ did

not adequately account for Plaintiff’s shoulder impairment and did

specify any reasons for not including in the RFC all of the

functional limitations given by Plaintiff’s treating orthopedist,

Dr. Joseph McGowin.     (Doc. 13 at 8-10).       Having reviewed the record



                                       12
at length, the Court finds that the RFC is not supported by

substantial evidence because it omits a restriction on overhead

lifting (on Plaintiff’s right side), although the record clearly

establishes such a restriction.

      RFC is a measure of what a claimant can do despite his or her

credible limitations.    See 20 C.F.R. § 404.1545.     Determinations

of a claimant’s RFC are reserved for the ALJ, and the assessment

is to be based upon all the relevant evidence of a claimant’s

remaining ability to work despite his or her impairments and must

be supported by substantial evidence.     See Beech v. Apfel, 100 F.

Supp. 2d 1323, 1331 (S.D. Ala. 2000) (citing 20 C.F.R. § 404.1546;

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)); Saunders

v. Astrue, 2012 U.S. Dist. LEXIS 39571, at *9-10, 2012 WL 997222,

at *3-4 (M.D. Ala. Mar. 23, 2012).      Once the ALJ has determined

the claimant’s RFC, the claimant bears the burden of demonstrating

that the ALJ’s decision is not supported by substantial evidence.

See Flynn v. Heckler, 768 F.2d 1273, 1274 (11th Cir. 1985) (per

curiam).   Plaintiff has met his burden in this case.

      The record shows that Plaintiff reported feeling a sudden

sharp pain in the right anterior shoulder while at work raking

asphalt on November 29, 2010.      (Doc. 12 at 295, 346).   Plaintiff

was initially seen by Dr. John McMillin, who diagnosed an upper

arm   strain   and   recommended   treatment   with   over-the-counter

medication, Biofreeze and physical therapy.      (Id. at 293-95).   An


                                   13
x-ray of Plaintiff’s right shoulder/humerus taken on November 29,

2010 was negative.       (Id. at 295).       A right shoulder MRI performed

on   January     10,     2011,    revealed       findings     consistent    with

tendinopathy of the supraspinatus tendon.                   (Id. at 289).     On

January 11, 2011, after reviewing the MRI results, Dr. McMillin

diagnosed Plaintiff with rotator cuff syndrome and referred him to

an orthopedist for further treatment.             (Id. at 290).

     The next day, Plaintiff presented to Dr. Joseph McGowin for

orthopedic     treatment.        (Id.   at   346).    Following    a   physical

examination, Dr. McGowin injected Plaintiff’s subacromial bursa

and started him on a home rotator cuff exercise program and Mobic.

(Id.). Dr. McGowin performed a right shoulder arthroscopy on April

4, 2011.     (Id. at 342).       The arthroscopy showed some findings of

Grade 2 posterior laxity, no inferior or anterior laxity, and an

anterior acromial spur with no obvious labral pathology or rotator

cuff pathology.        (Id.).    The anterior acromial spur was removed

without release of a significant portion of the coracoacromial

ligament.    (Id.).

     On May 17, 2011, Dr. McGowin noted that Plaintiff’s physical

therapy report showed improvements, but that Plaintiff still had

a little limited internal rotation and occasional discomfort. (Id.

at 338).     Dr. McGowin continued Plaintiff on Mobic and prescribed

three weeks of work hardening.          (Id.).    Plaintiff initially showed

good progress, and Dr. McGowin released him to return to regular


                                        14
duty work on June 13, 2011.         (Id. at 337).    Three months later,

Plaintiff returned to Dr. McGowin complaining of right shoulder

pain, and a physical exam produced a positive Sulcus test, positive

apprehension, and positive relocation.       (Id. at 336).     On November

14, 2011, Dr. McGowin performed an arthroscopic Bankart repair of

Plaintiff’s right shoulder, with the arthroscopy showing findings

of capsular redundancy and insufficient anterior inferior labrum

with instability.     (Id. at 335).       After the surgery, Plaintiff

underwent physical therapy and experienced some improvement in

motion, particularly forward flexion, but he had a mild restriction

of abduction, and his internal rotation remained significantly

restricted.    (Id. at 329).

     Dr.    McGowin   ordered   a    functional     capacity   examination

(“FCE”), which he reviewed with Plaintiff on April 18, 2012.         (Id.

at 328-29).    The FCE showed significant limitations of activities,

pushing, pulling, gripping, and particularly work above shoulder

level.     (Id. at 328).   Dr. McGowin opined that Plaintiff could

engage in work at the medium duty level, and that he had the

following permanent work restrictions: no lifting of more than

forty pounds to waist level, no repeated work above shoulder level,

and no lifting greater than five pounds above shoulder level.

(Id.). Dr. McGowin concluded that Plaintiff was at maximum medical

improvement and assigned him a partial permanent impairment rating

of twenty percent of the upper extremity, with twelve percent of


                                     15
the whole man for his right shoulder.                (Id.).

      After the conclusion of Plaintiff’s treatment by Dr. McGowin,

Plaintiff’s       treatment    records     reflect     no     specific    complaints

pertaining to his right shoulder; however, he was prescribed pain

medication on some visits to his primary care provider.5                       (Id. at

487, 490, 496).        And, his primary care provider referred him to

Dr. Tim Revels for complaints of low back pain.                     (Id. at 673).

Plaintiff was seen by Dr. Revels on June 10, 2015.                       (Id.).    Dr.

Revels’ physical       examination        of   Plaintiff’s      upper    extremities

revealed     no     tenderness,      swelling,       deformities,       instability,

weakness, or atrophy, normal muscle tone and bulk, and full and

painless range of motion of all joints tested in all planes.                      (Id.

at 675).

      Plaintiff presented for a consultative examination with Dr.

Brian Wood on September 17, 2016, where Plaintiff reported right

shoulder pain.         (Id. at 716).           Upon a physical examination,

Plaintiff had weakness in the right proximal arm on a scale of 3/5

and   pain   with    shoulder     abduction     to    eighty    degrees    and    with

internal     rotation.        (Id.   at   719-20).          Plaintiff    had   normal




5 On January 17, 2014, Plaintiff presented to his primary care
physician with a complaint of left shoulder pain brought on when
his dog yanked on its leash. (Doc. 12 at 488). Within two weeks,
the pain had improved greatly after he was given a Toradol shot
and prescribed muscle relaxant and pain medication. (Id. at 490-
91).


                                          16
reflexes, intact sensation, intact cranial nerves, no muscular

atrophy, and no cerebellar abnormalities.              (Id. at 720).     He also

had a reduced range of motion in both shoulders, more so on the

right.     (Id.).        Dr.    Wood    noted   that    Plaintiff’s     physical

examination findings were suggestive of tendinopathy or unhealed

rotator cuff tear and that symptoms were likely to improve with

surgical or medical management.              (Id.).    Dr. Wood opined that

Plaintiff can lift and carry five to ten pounds on an occasional

basis on the right side and has a limited ability to reach, handle,

or grasp on the right side.             (Id. at 721).        Dr. Wood found no

limitations with respect to Plaintiff’s left shoulder.                (See id.).

      Plaintiff argues that the ALJ did not adequately account for

his   shoulder    impairment,      in   particular     his   overhead    lifting

restriction, in the RFC.           As noted supra, the ALJ found that

Plaintiff has a right shoulder disorder, and to accommodate said

disorder, the ALJ limited Plaintiff to light work with occasional

overhead reaching and no exposure to hazards, dangerous machinery,

or heights.       (Id. at 16, 24, 26).             The ALJ noted that the

limitations were supported by Dr. Wood’s findings and consistent

with the orthopedic treatment records, which noted some ongoing

problems   in    these   areas    on    clinical   exams     after   Plaintiff’s

surgery.   (Id. at 26).        The ALJ also noted that Plaintiff reported

in his function report that he can lift forty pounds to the waist,

not much over his head, and that he cannot reach “too high” and


                                        17
cannot complete some tasks because of shoulder pain.                   (Id.).

According to the ALJ, Plaintiff’s allegations were accounted for

in the RFC.     (Id.).

     Based upon the record before the Court, the undersigned finds

that while the ALJ’s decision includes a detailed summary of

Plaintiff’s medical evidence, recognition that Plaintiff’s right

shoulder disorder is documented in the medical records, and an RFC

that limits Plaintiff to occasional overhead reaching, the ALJ

erred in not including any overhead lifting restrictions.               Based

on his treatment of Plaintiff and the FCE findings, Dr. McGowin

opined   that   Plaintiff   was   particularly    restricted     in    above-

shoulder work and that Plaintiff should not lift greater than five

pounds above the shoulder level.         (Id. at 328).   Similarly, Dr.

Wood opined that Plaintiff could only lift and carry five to ten

pounds occasionally on his right side.6          (Id. at 721).        The ALJ

gave Dr. McGowin’s opinions partial weight and noted that he was

limiting Plaintiff to light exertional work “to fully accommodate”

his residual right shoulder disorder.            (Id. at 27).         The ALJ

restricted Plaintiff to occasional overhead reaching but did not

include any overhead lifting restriction.         (Id. at 24).




6 The ALJ gave Dr. Wood’s opinions partial weight due to
inconsistencies between his narrative report and the information
in the MSS form. (Doc. 12 at 27).


                                    18
     The undersigned finds that the lack of an overhead lifting

restriction (on Plaintiff’s right side) is inconsistent with the

substantial medical evidence, including the FCE findings, the

medical opinions of Dr. McGowin and Dr. Wood, and with Plaintiff’s

testimony regarding his difficulties with overhead lifting.   Plus,

it was inconsistent for the ALJ to find that Plaintiff’s right

shoulder disorder limits him to occasional overhead reaching but

imposes no limitations on his ability to perform overhead lifting,

particularly on the right side.    Because of said error, this case

is remanded to the ALJ to re-evaluate Plaintiff’s RFC, determine

whether Plaintiff’s right shoulder disorder imposes an overhead

lifting restriction, and, if so, determine whether there are jobs

in the national economy that Plaintiff can perform in view of such

restriction.

           C.   The ALJ erred at step five of the
                sequential evaluation process by failing
                to ask for, identify, and resolve
                apparent conflicts between the VE’s
                testimony and the DOT.

     Plaintiff next argues that the ALJ erred at step five of the

sequential evaluation process by relying solely on testimony from

the VE regarding other jobs that exist in significant numbers in

the national economy that Plaintiff is able to perform, without

asking for or identifying corresponding Dictionary of Occupational

Titles (“DOT”) codes for the jobs the ALJ found Plaintiff could

perform.   (Doc. 13 at 10).   Plaintiff points out that the ALJ did


                                  19
not ask for or provide corresponding DOT codes for the occupations

of   ironer,      mill    stenciler,   and      blending   tank   tender,     and   he

maintains that without knowing the codes, the DOT requirements for

the given jobs cannot be determined.                 (Id.).       The Commissioner

counters that the VE’s testimony constituted substantial evidence

to support the ALJ’s findings because the occupations identified

by the VE are easily correlated to the DOT and that, even if the

VE’s testimony was inconsistent with the DOT, the VE’s testimony

trumps the DOT.          (Doc. 18 at 8).     The Court has reviewed the record

at length and finds that this matter must be remanded for further

consideration.

      At    the    administrative      hearing,      the    VE    testified    that,

considering an individual of Plaintiff’s age, education, and work

experience, with all the limitations contained in the RFC (as set

forth above), there are jobs existing in the national economy that

such an individual could perform, in numbers the ALJ found to be

significant.       (See Doc. 12 at 28, 65).           In response to the ALJ’s

hypothetical, the VE identified the following jobs that Plaintiff

could      perform       given   the   stated      limitations:     ironer,     mill

stenciler, and blending tank tender, all of which the VE testified

were light exertion and unskilled.                (Id. at 65).     The VE did not

provide DOT codes that corresponded to the identified occupations.

(See id.).     The VE did not state, and the ALJ did not ask, whether

her testimony was consistent with the DOT.                    (Id.).    On cross-


                                           20
examination, Plaintiff’s attorney presented the VE with additional

hypotheticals but did not ask or attempt to ask any questions

regarding   DOT    codes     or    potential    conflicts        between   the   VE’s

testimony and DOT.      (See id. at 65-66).         However, in his decision,

the ALJ stated that he had determined that the VE’s testimony was

consistent with the DOT.           (Id. at 29).

      Social Security Ruling 00-4p (“SSR 00-4p”) “is designed to

identify and obtain a reasonable explanation for any conflicts

between occupational evidence provided by a vocational expert and

information in the DOT.”           Davis v. Astrue, 2012 U.S. Dist. LEXIS

176929, at *17, 2012 WL 6213124, at *7 (M.D. Fla. Dec. 13, 2012).

Under SSR 00-4p, an ALJ “must: [i]dentify and obtain a reasonable

explanation      for   any   conflicts       between     occupational      evidence

provided by VEs . . . and information in the [DOT] . . . and

[e]xplain in the determination or decision how any conflict that

has been identified was resolved.”             SSR 00-4p, 2000 SSR LEXIS 8,

at *1, 2000 WL 1898704, at *1.               The Ruling further states that

when a VE provides evidence about the requirements of a job or

occupation, the ALJ “has an affirmative responsibility to ask about

any   possible    conflict        between    that   VE   .   .    .   evidence    and

information provided in the DOT.”            SSR 00-4p, 2000 SSR LEXIS 8, at

*9, 2000 WL 1898704, at *4.          Beyond this general duty to ask about

possible conflicts, if evidence from a VE “appears to conflict

with the DOT,” the ALJ must “obtain a reasonable explanation for


                                        21
the apparent conflict.”7   Id.   Further, “[w]hen an ALJ identifies

an apparent conflict that was not raised during a hearing, [the

ALJ] can request an explanation of the conflict by submitting

interrogatories to the vocational expert.”      Washington v. Comm'r

of Soc. Sec., 906 F.3d 1353, 1363 (11th Cir. 2018) (citation and

internal quotation marks omitted).    “During or after the hearing,

the ALJ is expected to take notice of apparent conflicts, even

when they are not identified by a party, and resolve them.”       Id.

     Under SSR 00-4p, “[n]either the DOT nor the VE . . . evidence

automatically ‘trumps’ when there is a conflict.”    SSR 00-4p, 2000

SSR LEXIS 8, at *5, 2000 WL 1898704, at *2.    Rather, the ALJ “must

resolve the conflict by determining if the explanation given by

the VE . . . is reasonable and provides a basis for relying on the

VE . . . testimony rather than on the DOT information.”     Id.

     “SSR 00-4p imposes an independent, affirmative obligation on

the part of the ALJ to undertake a meaningful investigatory effort

to uncover apparent conflicts, beyond merely asking the VE if there

is one.”   Washington, 906 F.3d at 1364.      Pursuant to SSR 00-4p,

the ALJ has an affirmative duty “to identify apparent conflicts,




7 In this context, the term “apparent conflict” is “taken to mean
apparent to an ALJ who has ready access to and a close familiarity
with the DOT.    Put another way, if a conflict is reasonably
ascertainable or evident, the ALJ is required to identify it, ask
about it, and resolve it in his opinion.” Washington v. Comm'r of
Soc. Sec., 906 F.3d 1353, 1366 (11th Cir. 2018).


                                 22
ask the VE about them, and explain how the conflict was resolved

in the ALJ’s final decision.”    Id. at 1365.   In Washington, the

Eleventh Circuit made clear that, because the Ruling implicates

the substantive rights of benefits applicants, “we will require

the agency to follow the procedure laid out in SSR 00-4p.”   Id. at

1361.

     In the case at bar, the ALJ did not ask the VE during her

brief testimony whether her testimony was consistent with the DOT

or whether any of the identified occupations corresponded to a DOT

code.   In response to the ALJ’s hypothetical, the VE identified

three occupations.     For each occupation she identified, the VE

testified that each was “light exertion” with an “SVP of 2,”8 and

she provided the national employment figures for the position.

(See Doc. 12 at 65).   Although there was no mention of the DOT at

the administrative hearing, the ALJ stated in his decision that

“[p]ursuant to SSR 00-4p, the undersigned has determined that the

vocational expert’s testimony is consistent with the information

contained in the Dictionary of Occupational Titles.”   (Id. at 29).

     The Commissioner argues that Plaintiff has not identified any

conflicts between the VE’s testimony and the DOT, and that the

VE’s identified occupations are easily correlated to the DOT.


8 The DOT “lists Specific Vocational Preparation (SVP) in terms of
the time necessary for a typical worker to learn the job.” Hanley
v. Astrue, 2008 WL 2557496, at *3 (N.D. Fla. June 20, 2008).


                                 23
(Doc. 18 at 8).   In support of this assertion, the Commissioner

cites DOT codes for the occupations of ironer, mill stenciler, and

blending tank tender.    (Id.).   The Court notes that the DOT codes

cited by the Commissioner for the occupations of ironer (302.687-

010) and mill stenciler (659.685-026) are light work positions

with SVP levels of two.    However, the Commissioner’s DOT citation

for the position of blending tank tender (520.685-030) requires

heavy exertion of fifty to one-hundred pounds of force frequently

and is patently inconsistent with the VE’s testimony that the job

is light exertion.

     Based on the foregoing, the ALJ erred, first when he failed

to ask the VE whether her testimony conflicted with the DOT, and

second when he failed to identify or ask about the apparent

conflict between the VE’s testimony and the DOT listing for the

occupation of blending tank tender and failed to resolve that

apparent conflict.    Moreover, the Court cannot say the ALJ’s error

was a harmless one.   The VE did not provide DOT codes for the three

given occupations, the ALJ did not ask the VE about apparent

conflicts, and on review, the Court has no reasonable basis to

conclude that the ALJ adequately resolved the above-referenced

conflict.

     The Commissioner next argues that, even if the testimony given

by the VE did conflict with the DOT, the ALJ did not err when he

relied on the VE’s testimony because “in the Eleventh Circuit, the


                                  24
VE’s testimony trumps the information in the DOT . . . .”               (Doc.

18 at 8).       While this argument may have had merit at the time the

Commissioner’s brief was drafted, see Jones v. Comm’r of Soc. Sec.,

423 F. App’x 936, 938 (11th Cir. 2011) (citing Jones v. Apfel, 190

F.3d 1224, 1229-30 (11th Cir. 1999)), the Eleventh Circuit has

since    made    clear   that   it   will   require   the    Social   Security

Administration to follow SSR 00-4p, which provides that neither

the DOT nor the VE evidence automatically trumps when there is a

conflict and directs ALJs to ask about, identify, explain, and

resolve any conflicts between the VE’s testimony and the DOT.             See

Washington, 906 F.3d at 1361.        Because the ALJ did not perform the

required analysis under SSR 00-4p, the ALJ’s findings at step five

and his disability determination are not based on substantial

evidence.       See id. at 1356 (“The failure to discharge this duty

means that the ALJ’s decision, when based on the contradicted VE

testimony, is not supported by substantial evidence.”); Brooks v.

Berryhill, 2017 U.S. Dist. LEXIS 160679, at *9, 2017 WL 4366725,

at *4 (M.D. Ala. Sept. 29, 2017) (“Thus, the ALJ’s step four

findings and disability determination are not based on substantial

evidence    and     proper   legal    standards   were      not   employed.”).

Accordingly, the Court must remand this matter for additional

administrative proceedings consistent with the requirements of SSR

00-4p.




                                       25
VIII. Conclusion

     For   the   reasons   set   forth     herein,    and    upon   careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for a period of

disability,   disability   insurance      benefits,    and    supplemental

security income be REVERSED and REMANDED.

     DONE this 28th day of March, 2019.

                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




                                  26
